DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 07 January 2021.

Claims 12, 17 and 20 are currently amended, claims 1, 2, 5, 7, 8, 10, 11, 21 are as previously presented, claims 3, 4, 15 , 16, 18, 19 are as originally presented, claims 6, 9, 13 and 14 are cancelled and claims 23 and 24 are new.  In summary 1-5, 7, 8, 10-12 and 15-24 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 07 January 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-5, 7, 8, 10-12 and 15-22 are hereby withdrawn and there being no remaining issues.  New claim 23 adds additional limitations to independent claim1 and claim 24 adds additional limitations to independent claim12 and thus the claims are allowable as the Examiner has determined that independent claims 1 and 12 are allowable.  Claims 1-5, 7, 8, 10-12, 15-2, new claims 23 and 24 and the application are now in condition for allowance.

With regard to claim 1 claiming an electronic device, comprising: a gaze-tracker that obtains point of gaze information; a display; and control circuitry configured to: generate first content having a first dynamic range and a first maximum brightness level; generate second content having a second dynamic range that is larger than the first dynamic range and a second maximum brightness level that is brighter than the first maximum brightness level; while at a first point of gaze determined using the point of gaze information, simultaneously display the first and second content using the first and second maximum brightness levels, wherein a difference between the first and second maximum brightness levels has a first magnitude while at the first point of gaze; and in response to detecting a change from the first point of gaze to a second point of gaze based on the point of gaze information, change the difference between the first and second maximum brightness levels from a first magnitude to a second magnitude that is different than the first magnitude are in total, a unique combination of features and are non-obvious over the art of record.

Claims 12 and 20; both claiming other versions of electronic devices, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613